Fourth Court of Appeals
                               San Antonio, Texas
                                      April 5, 2019

                                  No. 04-18-00372-CR

                               Aundrea Edward MATHIS,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 9, Bexar County, Texas
                                Trial Court No. 555225
                       Honorable Walden Shelton, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Luz Elena D. Chapa, Justice
             Beth Watkins, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court